NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


ALBERT M. ROBINSON,                       )
                                          )
            Appellant,                    )
                                          )
v.                                        )          Case No. 2D17-2313
                                          )
SECTION 23 PROPERTY OWNER'S               )
ASSOCIATION, INC., a Florida corporation; )
and JANE B. ROBINSON,                     )
                                          )
            Appellees.                    )
                                          )

Opinion filed March 16, 2018.

Appeal from the Circuit Court for Charlotte
County; Lisa S. Porter, Judge.

Albert M. Robinson, pro se.

David K. Oaks of David K. Oaks, P.A.,
Punta Gorda, for Appellee Section 23
Property Owner's Association, Inc.

No appearance for Appellee Jane B.
Robinson.


PER CURIAM.


             Affirmed.


VILLANTI, BLACK, and SALARIO, JJ., Concur.